6. Succession and wills (vote)
- before the vote on Amendment 3:
(DE) Mr President, I move that our Amendment 3 be amended so that, in the English text, the word 'testator' is replaced in its two occurrences by the word 'deceased', and the period for which a normal residence may be maintained is reduced from three to two years.
(Parliament agreed to accept the oral amendment)
- before the vote on Amendment 1:
(DE) Mr President, although this amendment was intended to delete a number of words from our rapporteur's original text, its effect was to delete a few too many of them, so the words 'with binding effect' should stand and not be deleted.
(Parliament agreed to accept the oral amendment)